Exhibit 10.64

 

For Immediate Release

 

Contact: Dennis J. Simonis

 

 

 

President & CEO

 

 

 

 

 

July 14, 2008

 

Telephone: (808) 969-8052

 

 

ML MACADAMIA ORCHARDS, L.P.

SIGNS NUT PURCHASE CONTRACT ADDENDUM WITH MAUNA LOA AND

EXECUTES NEW CREDIT AGREEMENT

 

Hilo, Hawaii — ML Macadamia Orchards, L.P. (NYSE: NUT) announced today that the
Partnership has signed an addendum to its current nut purchase contract with
Mauna Loa Macadamia Nut Corporation (“Mauna Loa”), its primary customer. The
addendum provides that Mauna Loa will purchase between 9 million and 12 million
additional pounds of macadamia nut-in-shell (NIS) between July 21, 2008 and June
30, 2009 at a price of sixty cents ($0.60) per pound, adjusted to 20% moisture
and 30% kernel recovery.

 

The Partnership has also signed an amended credit agreement with American Ag
Credit, its primary lender, increasing its current revolving credit facility
from $4.5 million to $6 million. The new credit agreement is for 364 days and
will expire on July 10, 2009. The Partnership also has an existing Term Loan
with American Ag Credit with a balance of $800,000 outstanding as of June 30,
2008. Both the term loan and the revolving credit facility are collateralized by
the Partnership’s owned real estate under the new credit agreement.

 

The additional crop that will be purchased by Mauna Loa under the addendum
includes 6 million pounds of production currently under contract to Hamakua
Macadamia Nut Company (“Hamakua”) which Hamakua has refused to purchase. The
Partnership has filed a complaint against Hamakua and intends to seek damages
for the difference between the amounts which will be received from Mauna Loa and
the amount which would have been due under the Hamakua agreement.

 

The volume of nuts being sold to Mauna Loa under the original agreement and the
addendum will be between 15.3 and 18.3 million pounds or between 73% and 87% of
the Partnership’s total production. The Partnership also has nut purchase
agreements with Mac Farms of Hawaii and Island Princess for its remaining
production.

 

--------------------------------------------------------------------------------


 

The Partnership has filed a Form 8-K with the SEC related to these agreements
and has included the new agreements as Exhibits to the filing.

 

This press release contains forward-looking statements regarding future events
and future performance of the Partnership that involve risks and uncertainties
that could cause actual results to differ materially from those expressed or
implied by such statements.  These include statements, among others, regarding
the Partnership’s future nut price, which are based on certain assumptions and
forecasts.  The Partnership files documents with the Securities and Exchange
Commission, such as Form 10-K, Form 10-Q and Form 8-K reports, which contain a
description of these and other risks and uncertainties that could cause actual
results to differ from current expectations and the forward-looking statements
contained in this press release.

 

ML Macadamia Orchards, L.P. is the world’s largest grower of macadamia nuts,
owning or leasing 4,189 acres of orchards on the island of Hawaii. Mauna Loa, a
subsidiary of Hershey Company, is the leading processor in Hawaii and the
world’s leading marketer of macadamia nuts.

 

# # #

 

--------------------------------------------------------------------------------